United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Clifton, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-327
Issued: November 10, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 18, 2009 appellant, through her attorney, filed a timely appeal from the
September 11, 2009 decision of the Office of Workers’ Compensation Programs, which denied
her claim for a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she had any employment-related
permanent impairment thereby entitling her to a schedule award.
On appeal appellant, through her attorney, contends that her claim was established with
her physician’s report on her accepted condition of left knee chondromalacia patella.
FACTUAL HISTORY
On March 9, 2000 appellant, then a 35-year-old letter carrier, filed an occupational
disease claim alleging that she sustained left anterior knee syndrome as a result of delivering

mail for 13 years. On June 7, 2000 the Office accepted appellant’s claim for left knee
chondromalacia patella.
On August 5, 2008 appellant filed a claim for a schedule award. By letter dated
September 11, 2008, the Office requested that appellant submit further information including a
medical report establishing that she has reached maximum medical improvement as well as her
physician’s assessment with regard to the loss of function of the affected body member, and gave
appellant 30 days to submit the evidence. No new evidence was timely submitted.
By decision dated October 23, 2008, the Office denied appellant’s claim for a schedule
award.
By letter dated October 29, 2008, appellant requested a telephonic hearing before an
Office hearing representative.
In a May 12, 2008 report, Dr. David Weiss, an osteopath, reviewed appellant’s work
history including a February 19, 1999 injury, which occurred while delivering mail, and a second
injury on February 15, 2000, which occurred when her knees gave out. He reviewed appellant’s
medical records, discussed his findings on physical examination and noted range of motion
findings. Dr. Weiss listed his diagnoses as chronic post-traumatic cervical and lumbosacral
strain and sprain; bulging cervical disc C4-5 and C5-6; bulging lumbar disc L4-L5, lumbar upper
extremity radiculitis; cumulative and repetitive trauma disorder superimposed upon a defined
work-related injury to the left knee February 15, 2000; chondromalacia patella to the left knee;
and patellofemoral arthralgia to the right knee. He determined that, pursuant to the American
Medical Association, Guides to the Evaluation of Permanent Impairment (5th edition, 2001),
appellant had a 15 percent impairment of the left lower extremity. Dr. Weiss reached this
conclusion by finding that appellant had a 3 percent impairment due to pain and a 12 percent
impairment of the left lower extremity due to a Grade 4/5 motor strength weakness in the left
quadriceps “(knee extension),” for a total impairment to the left lower extremity of 15 percent.1
At the hearing held on February 11, 2009, appellant testified with regard to her injury,
noted that she retired on disability and indicated that she now works as a security guard checking
identification.
By decision dated March 18, 2009, the hearing representative denied appellant’s claim
for a schedule award. The hearing representative stated that Dr. Weiss did not explain in medical
terms why appellant’s weakness and pain was due to the accepted February 15, 2000 condition
of left chondromalacia patella related to walking up and down stairs. Further, the hearing
representative found that Dr. Weiss’ opinion was based on an inaccurate history.
By letter dated May 22, 2009, appellant requested reconsideration. In support thereof,
she submitted an April 15, 2009 report, wherein Dr. Weiss stated that, after reviewing the
medical record, “it is apparent that the claimant’s injury to the left knee was that of cumulative
and repetitive trauma disorder as there was no defined work-related injury to her left knee
occurring on February 15, 2000.”
1

Dr. Weiss utilized the A.M.A., Guides (5th ed. 2001) 530, Table 17-6, 532 and Table 17-8, 574.

2

By decision dated September 11, 2009, the Office denied modification of the denial of
the schedule award.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulations3 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants, the
Office has adopted the A.M.A., Guides as the uniform standard applicable to all claimants.4 The
A.M.A., Guides has been adopted by the implementing regulations as the appropriate standard
for evaluating schedule losses.5
Office procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an Office medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.6
ANALYSIS
The Office accepted appellant’s claim for left knee chondromalacia patella. However, it
denied appellant’s claim for a schedule award, finding that the report of Dr. Weiss did not
accurately reflect the history of appellant’s injury. The Board notes, however, that the issue in
this case was not whether appellant sustained an injury causally related to her federal
employment as the claim had already been accepted for left knee chondromalacia patella.
Rather, the issue was whether appellant sustained a permanent impairment caused by the
accepted injury which entitled appellant to a schedule award.
The Board finds that the Office did not properly develop the medical evidence with
regard to appellant’s entitlement to a schedule award. Dr. Weiss provided a report wherein he
discussed appellant’s history, provided measurements with regard to range of motion and
determined an impairment rating. This detailed report included a history of clinical presentation,
physical findings, functional history, clinical studies or objective tests, analysis of findings and
appropriate impairment ratings. Dr. Weiss determined that appellant had a permanent
impairment to her left lower extremity of 15 percent. The 15 percent impairment rating was
based on the fifth edition of the A.M.A., Guides from which he concluded appellant sustained 3
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

Id. at § 10.404(a).

5

Id.

6

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (March 1995).

3

percent impairment of the left lower extremity due to pain and 12 percent impairment of the left
lower extremity due to Grade 4/5 motor strength weakness. Prior to denying the claim, pursuant
to Office procedures, this report, along with appellant’s file, should then have been referred to
the Office medical adviser for an opinion concerning the nature and percentage of impairment.7
The Board will remand the case to the Office to undertake additional development of the
medical evidence to appropriately determine if appellant has a permanent impairment for
schedule award purposes. On remand the Office should develop the medical evidence as
appropriate to determine the extent of permanent impairment due to appellant’s accepted
employment injury under the A.M.A., Guides.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 11, 2009 is set aside, and the case remanded for
further consideration consistent with this decision.
Issued: November 10, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

Id.

4

